Citation Nr: 0914140	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.  

2.  Entitlement t service connection for a bilateral knee 
disorder.  

(The claim for an initial compensable rating for 
varicocele/epididymitis is the subject of a separated 
decision.)  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to 
October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office in Atlanta, Georgia.  


FINDINGS OF FACT

1.  A chronic low back disorder was not shown in service or 
for many years thereafter; chronic lumbosacral strain is not 
related to active duty service or any incident therein.  

2.  A chronic right knee disorder was not shown in service or 
for many years thereafter; patellofemoral pain syndrome of 
the right knee is not related to active duty service or any 
incident therein.  

3.  A chronic left knee disorder was not shown in service or 
for many years thereafter; patellofemoral pain syndrome and 
minimal osteoarthritis of the left knee are not related to 
active duty service or any incident therein.  


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in, or 
aggravated by, active service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  A right knee disorder was not incurred in, or aggravated 
by, active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

3.  A left knee disorder was not incurred in, or aggravated 
by, active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the low back, service treatment records 
reflect medical care for lower back strain in June 1998.  At 
the January 2000 separation examination, the Veteran reported 
experiencing frequent low back pain.  A physical evaluation 
conducted at that time, however, demonstrated a normal spine.  
As such, the evidence does not support a finding that a 
chronic back disability was shown during active duty.  

With respect to the knees, service treatment records reflect 
multiple episodes of medical care for bilateral knee pain 
between December 1994 and July 1998.  Knee sprain or strain 
was assessed on those occasions.  At the January 2000 
separation examination, the Veteran reported having trouble 
with his knees.  A physical evaluation conducted at that 
time, however, demonstrated normal lower extremities.  As 
such, the evidence does not support a finding that a chronic 
disability of either knee was shown during active duty.  

Although post-service evidence does not pinpoint precisely 
when the Veteran was diagnosed with chronic back and knee 
disorders, in an April 2001 VA general medical examination, 
he reported knee and back pain.  However, X-rays were 
negative and the examiner diagnosed back strain and knee 
strain.  Also, of note, he underwent a routine physical in 
February 2002 with his private physician.  At that time, he 
denied back pain or extremity pain, and had no swollen or 
tender joints.  The clinical assessment was "normal physical 
exam."  Similarly, an X-ray of the lumbar spine in June 2004 
by his private physician, apparently undertaken due to "pain 
post [motor vehicle accident]," was normal.

The Veteran also had fairly regular follow-up treatment for 
epididymitis and varicocele (for which he is service-
connected); however, the evidence does not show low back or 
knee complaints or even indicate a reported history of 
problems related to the low back or knees.  To the extent it 
was mentioned at all, it was generally in the context of 
having a normal gait.

As part of the development of the claims, the Veteran 
underwent a VA examination in July 2008.  At that time, he 
reported an in-service onset of low back pain with on-going 
pain since that time, as well as an in-service onset of knee 
pain with a reported history of 15-20 times seeking medical 
attention in service (not supported by the record).  An X-ray 
of the lumbar spine was normal, an X-ray of the right knee 
was normal, an X-ray of the left knee showed early minimal 
two compartment osteoarthritis.  After a physical 
examination, the diagnoses included chronic lumbosacral 
strain and patellofemoral pain syndrome of the knees.  

Even accepting low back and knee pathology as early as April 
2001, the Board emphasizes the gap between the in-service 
episode of low back strain (June 1998) and knee strain (July 
1998) and the next pertinent objective findings several years 
later (April 2001).  Although the Veteran complained of 
frequent low back pain and trouble with his knees at the 
October 2000 discharge examination, a physical evaluation 
completed at that time showed a normal spine and normal lower 
extremities.  

The Board also emphasizes that he had no further complaints 
related to his back or knees until the July 2008 VA 
examination.  Of note, after the claims of his back and knee 
were denied in May 2001, they were not procedurally developed 
until March 2006.  However, in the intervening time (between 
2001 and 2006), the evidence does not show that the Veteran 
sought treatment for complaints related to the back and 
knees.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

In reaching these decisions, the Board has considered the 
Veteran's assertions of a continuity of back and bilateral 
knee symptoms since service.  Indeed, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued back and bilateral knee symptoms since active 
service is inconsistent with the other evidence of record.  
Indeed, as the Board has discussed herein, post-service 
evidence does not reflect diagnoses of chronic lumbosacral or 
knee pathology for several years after the last in-service 
episodes of back and knee complaints in 1998.  In addition, 
post-service evidence does not illustrate minimal 
osteoarthritis of the left knee until almost eight years 
after separation from service.  

The Board has weighed the Veteran's statements as to 
continuity of back and bilateral knee symptoms against the 
absence of documented complaints or treatment for many years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with claims for benefits, to be less probative.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed low back or knee disorders to active 
duty, despite the Veteran's contentions to the contrary.  

Significantly, in July 2008, the Veteran underwent a VA 
examination in order to address the issue of nexus.  Upon 
review of the claims folder and an examination of the 
Veteran, the examiner concluded that it was "less likely 
that yes that [the Veteran's] bilateral knee or low back 
disorders were the result of any incident that occurred in 
service or had their onset in service."  

In support of this conclusion, the examiner referenced the 
absence of documented medical care for back pathology between 
the one-time episode of low back pain during service in 1998 
and the current low back diagnosis.  The examiner also 
emphasized the discrepancies in the time table between what 
was documented in the service records and the Veteran's 
reported history, for example a one-day incident of back pain 
with no follow-up as opposed to a reported history of 
multiple follow-ups in service.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds that the VA examination was adequate for 
evaluation purposes and finds the VA examiner's opinion to be 
of great probative value.  Further, there is no contradictory 
medical evidence of record.  As such, the evidence does not 
support a grant of service connection based on medical nexus.

The Board has also considered the lay statements of record 
regarding medical nexus.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report symptoms 
because such actions come to him through his senses and, as 
such, require only personal knowledge rather than medical 
expertise.  See Layno, 6 Vet. App. at 470.  However, back and 
bilateral knee pathology, identified as chronic lumbosacral 
strain, bilateral patellofemoral pain syndrome, and minimal 
osteoarthritis of the left knee, are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims folder.  As such, the Board finds 
these records to be more probative than the Veteran's 
subjective assertions of diagnoses of back and bilateral knee 
disabilities related to service.  See Cartright, 2 Vet. App. 
at 25 (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

Consequently, in light of the above discussion and, in 
particular, in view of the lack of competent evidence 
associating the currently-diagnosed chronic lumbosacral 
strain, bilateral patellofemoral pain syndrome, and minimal 
osteoarthritis of the left knee with service, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection for such disorders.  There 
is, therefore, no doubt to be otherwise resolved.  As such, 
the appeals are denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pellegrini II).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2001 that fully addressed 
all notice elements and was sent prior to the respective 
initial RO decision in these matters.  The letter informed 
him of what evidence was required to substantiate these 
service connection issues and of his and VA's respective 
duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006 
correspondence, the RO provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings as well as notice of the type of evidence 
necessary to establish effective dates.  With that 
correspondence, the RO effectively satisfied the remaining 
notice requirements with respect to the service connection 
claims on appeal.  Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claims on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO accorded the Veteran an 
opportunity to provide information concerning pertinent 
post-service treatment, but he submitted no such data.  In 
addition, he was given an opportunity to present testimony 
before VA personnel but declined to do so.  In July 2008, he 
underwent a pertinent VA examination.  

The Board finds, therefore, that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to these service connection claims 
on appeal.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of these service 
connection claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of these issues.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a low back disorder is denied.  

Service connection for a bilateral knee disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


